Citation Nr: 1800849	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  14-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for residuals of a right elbow fracture.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for a left ankle condition.





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the claimed disabilities.

The Veteran testified at a videoconference hearing before the undersigned in November 2016, and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

With regard to the claims for service connection for residuals of a right elbow fracture, neck condition, back condition, and bilateral ankle condition, the Veteran contends that these conditions occurred during his service aboard the USS Joseph Strauss.  He states that he fell down a manhole on the ship, which caused injuries to his neck, back, right elbow, and ankles.  See the statements dated in November 2010, April 2011, April 2012, and July 2012.  Post-service private treatment records show that the Veteran reported having neck and back pain since at least October 2001, which he reported being due to his in-service injury.  Treatment records also indicate that a May 2011 x-ray of the Veteran's right bicep showed evidence of an old fracture of the olecranon.  The Board finds that the statements and evidence of record support the need for VA examinations to obtain medical opinions on these issues of service connection for residuals of a right elbow fracture, neck condition, back condition, and bilateral ankle condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C. § 5103A(d) (2012). 

With regard to the claims for service connection for a bilateral shoulder condition, the Veteran was afforded a VA examination in February 2011.  The examiner diagnosed mild bilateral shoulder osteoarthritis, and opined that the shoulder arthritis was less likely than not incurred in or caused an in-service injury from playing football in January 1984.  The examiner also noted that there was no other documentation in the Veteran's service treatment records of him being seen for a shoulder condition.  However, since the time of the examination, five statements from veterans who served with the Veteran have been associated with the claims file, including one from a retired Commander, R.U., who indicated that he recalled the Veteran falling down a ladder into one of the shaft alleys on the USS Joseph Strauss.  As such, the Board finds that an addendum medical opinion addendum should be obtained.

Finally, updated VA and non-VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from May 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records showing treatment of the relevant claimed disabilities.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any current residuals of a right elbow fracture, neck condition, back condition, and/or bilateral ankle condition.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

All relevant diagnoses should be noted.  For each diagnosis, the examiner(s) should provide medical opinions on whether it is as likely as not (50 percent or greater probability) that the diagnosis is related to service, to include the claimed in-service injury due to falling through a manhole. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Contact the VA examiner who conducted the February 2011 VA shoulder examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right and/or left shoulder disability had causal origins in active service.

The examiner should specifically address the Veteran's contention that he fell through a manhole on the USS Joseph Strauss, including consideration of the statements about the incident from other veterans.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




